Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a method of heating treating a metal component.

Group II, claim(s) 7-10, drawn to an apparatus of heating treating a metal component


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The shared special technical features between Group I and II are structural limitations as recited in instant claim 7 as follows:
A heatable first furnace, a first temperature-adjusting station which is provided and set up between to set a temperature difference between a first sub-region and a second sub-region of the metal component , a heatable second furnace, a second temperature-adjusting station which is provided and set up to thermally treat at least a sub-region of the metal component a press hardening tool.
Such shared special technical feature is disclosed by Reinartz (US20190032164).
Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claimed invention is anticipated by or obvious over cited prior art Rainartz.
During a telephone conversation with Ido Robinovitch on 01/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims invention directed to a nonelected process must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-10 are pending.  Claims 1-6 are presented for this examination.  Claims 7-10 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/10/2020 and 04/15/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 5-6 are rejected under 35 U.S.C. 102(1)(1)/(a)(2) as being anticipated by Shimotsu (US 20150299817A1) .

As for claim 1,  Shimotsu discloses a method for strengthening steel plate member by employing a heating and quenching treatment including (Figure 1 and claim 1 and paragraph [0052]-[0056] example)
a first heating step to a non-quenching temperature set at lower than Ac1,   hence, the first heating step reads instant claimed step a).  
	a partial cooling step where a non-strengthened part of the steel plate member is cooled while the heating is suspended to generate a temperature difference between the non-strengthened part and a strengthened part with reference to a temperature difference determined by subtracting the non-quenching temperature from a quenching temperature set at higher than or equal to a Ac3.  If the non-strengthened part and a strengthened part reads on instant claimed at least a first sub-region and a second sub-region and cooling blocks to cool the non-strengthened part reads on instant claimed first temperature adjusting station,  the partial cooling step reads instant claimed step b)
	In a second heating step, the entire of the steel plate is again heated until the strengthened part reaches the quenching temperature while the non-strengthened part remains at lower than the Ac1 and stopped the heating.  Hence, term “again heated” suggests instant claimed second furnace is expected to heat the strengthened part until it reaches the quenching temperature which reads on instant claimed step (c)
The fact the non-strengthened part remains at lower than the Ac1 suggests instant claimed step d) with a second temperature adjusting station which acts to remain the non-strengthened part lower than the Ac1.
Rapidly cooling the entire of the steel plate to harden the strengthened part but not hardening the non-strengthened part by moving steel plate after the second heating step to a press device.  Hence, instant claimed step e) is expected.
As for claims 3-4, Figure 4 has strengthened region 11 and non-strengthened region 13 (i.e. at least two sub-regions) which have mutually different thickness and they are thermally treated differently from each other as indicated in rejection of claim 1 above.
As for claim 5, the fact In a second heating step, the entire of the steel plate is again heated until the strengthened part reaches the quenching temperature while the non-strengthened part remains at lower than the Ac1 and stopped the heating suggests locally different component temperature are matched to each other.  In addition, Shimotsu discloses a temperature difference between the non-strengthened part and a strengthened part is 200 C. (paragraph [0054])
As for claim 6, the fact rapidly cooling the entire of the steel plate (Claim 1 last four lines) suggests the first and second sub-region are cooled to the same component temperature before the component is supplied to press device. (paragraph [0056])

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinartz (US 20190032164).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As for claim 1, Reinartz discloses a device and method for heat treatment, and in particular discloses the following features (Figures 1-2).
FIG. 1 shows a typical temperature curve in the heat treatment of a steel component 200 with a first region 210 and a second region 220 according to the inventive method. The steel component 200 is heated in a first furnace 110 according to the temperature curve Q200, 110 drawn in schematically during the residence time t110 in the first furnace to a temperature below the Ac3 temperature (i.e. instant claimed heating the component in a first furnace). The steel component 200 is then transferred with a transfer time t120 to the handling station 150 (i.e. instant claimed setting a temperature difference between at least a first sub-region and a second sub-region of the component in a first temperature-adjusting station).  In the handling station 150, a second region 220 of the steel component 200 is cooled quickly, wherein the second region 220 loses heat according to the drawn-in curve Q220, 150. The blowing ends on expiry of the handling time tB, which is only a few seconds depending on the thickness of the steel component 200 and the size of the second region 220. In a first approximation, the handling time tB is equal here to the residence time t150 in the handling station 150. The second region 220 has now reached the final cooling temperature Qs. At the same time, the temperature of the first region 210 has fallen in the handling station 150 according to the drawn-in temperature curve Q210, 150, wherein the first region 210 is not located in the area of the cooling device. On expiry of the handling time tB, the steel component 200 is transferred during transfer time t121 to the second furnace 130, wherein it loses further heat. In the second furnace 130 (i.e. heating at least the first sub-region or the second sub-region of the component in a second furnace), the temperature of the first region 210 of the steel component 200 changes according to the schematically drawn-in temperature curve Q210, 130 during the residence time t130, i.e. the temperature of the first region 210 of the steel component 200 is heated to a temperature above the Ac3 temperature. The temperature of the second region 220 of the steel component 200 also rises according to the drawn-in temperature curve Q210, 130 during the residence time t130 without reaching the Ac3 temperature. The second furnace 130 has no special devices for the different treatment of the various regions 210, 220. Only a furnace temperature Q4, i.e. a substantially homogeneous temperature , in the entire interior space of the second furnace 130, is set, which is above the austenitization temperature Ac3. Since the second region or second regions have a much lower temperature than the first region or regions at the beginning of the residence time t130 in the second furnace 130 and both regions are heated equally in the second furnace 130, at the end of the residence time t130 they have a likewise different temperature. The residence time t130 of the steel component 200 in the second furnace 130 is measured so that the first region or the first regions have a temperature at the end of the residence time t130 that is above the Ac3 temperature, while the second region or second regions have not yet reached the Ac3 temperature at this point. The steel component can then be transferred during a transfer time t131; to a press hardening tool 160, which is installed in a press, which is not shown. During the transfer time t131; the steel component 200 again loses heat, so that the temperature of the first region or regions can also fall below the Ac3 temperature. This region or these regions are substantially completely austenitized, however, when they leave the second furnace 130, so that due to quenching during a residence time t160 in the press hardening tool 160 they experience a transformation to a hard martensitic structure (i.e. instant claimedat least partly forming and/or cooling the component (1) in a press-hardening tool).
It is noted Reinartz does not expressly disclose instant claimed step d).
However, given the fact when steel component 200 leaves the second furnace 130, so that due to quenching during a residence time t160 in the press hardening tool 160 they experience a transformation to a hard martensitic structure, a thermally treating at least a sub region (either first 210 or second region 220) in a second temperature-adjusting stations is highly expected.
As for claim 6, given the fact when steel component 200 leaves the second furnace 130, so that due to quenching during a residence time t160 in the press hardening tool 160 they experience a transformation to a hard martensitic structure suggests instant claimed wherein clause.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shimotsu in view of Admitted Prior art. 
As for claim 2, Shimotsu does not expressly disclose the steel sheet precoated with Zn containing coating.
Applicant’s admitted prior art (instant PGPUB [0005]) expressly discloses the steel component to be hardened are regularly pre-coated  and zinc containing coating is well known type of precoating. 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply a regularly zinc containing pre-coating as well-known type of precoating, to the process of Shimotsu with expected success.
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reinartz in view of Admitted Prior art. 
As for claim 2, it is rejected for the same reason set forth in rejection of claim 2 above.
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinartz in view of Muhr (DE102013010024A1).
As for claims 3-4, Reinartz does not expressly disclose strengthened section 11 has different thickness than non-strengthened part 12, 1 
Muhr discloses a structural component made from strip material made from a hardenable steel material comprising at least two sections 3,4,5 with different thicknesses by press hardening. (Figure 1)   The section of different sheet thickness are adapted to the requirements of the finished component and can therefore vary as desired over the length of the component such as area of high ductility in a section of large thickness. (Page 4 paragraph 3)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply mutually different thickness over the length of component as disclosed by Muhr, in the process of Reinartz for obtaining different ductility over the length of the component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733